          Case 1:21-mc-00442-KPF Document 7 Filed 05/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE APPLICATION OF MAKHPAL
 KARIBZHANOVA FOR JUDICIAL                                       Case No. 21-mc-442
 ASSISTANCE PURSUANT TO 28 U.S.C.                                ECF Case
 § 1782


                                APPEARANCE OF COUNSEL

To the Clerk of Court and all parties of record:

       I am admitted to practice in this Court, and I appear in this case as counsel for Applicant

Makhpal Karibzhanova.


Dated: New York, New York
       May 12, 2021

                                                    Respectfully submitted,

                                                    /s/ A. Mackenna White
                                                    A. Mackenna White
                                                    LEWIS BAACH KAUFMANN
                                                    MIDDLEMISS PLLC
                                                    The Chrysler Building
                                                    405 Lexington Avenue, 64th Floor
                                                    New York, New York 10174
                                                    Tel.: (646) 965-8828
                                                    Fax: (212) 826-7146
                                                    mackenna.white@lbkmlaw.com

                                                    Attorney for Applicant Makhpal
                                                    Karibzhanova
